Title: To George Washington from John Gill, 18 May 1796
From: Gill, John
To: Washington, George


        
          Sir.
          Alexandria [Va.] 18th may 1796
        
        The Deed which I recd from you for the Tract of Land on Difficult, was put into the hands of my Clerk to get recorded, & by some means or other it has been mislaid & on examination I find has not been recorded—I am therefore at a loss to know the day on which the rent becomes due, & my wish being to pay it punctually I am under the necessity of requesting you to look at the Counterpart which you have & to inform me—I am sorry to give you this Trouble, but the neglect which has happened cannot now be remedied any other way—When you come to Virginia which I understand will be soon, I shall be obliged by your permitting Mr Craik to bring the Counterpart with him that I may have it copied, & executed again in order to have it recorded—With much respect I am Sir Yr mo. obed. servt
        
          John Gill
        
      